DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: in line 3, a period should be inserted after “measurement”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Gaddam et al. (U.S. Patent No. 6,448,337 B1).
Regarding claim 1, Gaddam discloses a method for producing an adhesive bond (11:32-37 of Gaddam, method of preparing adhesive coated on substrate; adhesive would necessarily form a bond with the substrate), comprising the steps: - curing (S101) a light-curing adhesive material (103) by light (12:1-7 of Gaddam, coatable polymer used to form adhesive formed by photoinitiated polymerization); - detecting (S102) a degree of polymerization of the adhesive material (103) (12:28-30 of Gaddam, extent of polymerization monitored); and - terminating (S103) the curing at a specified degree of polymerization (12:11-14 of Gaddam, polymerization conducted such that the conversion of monomer to polymer is 30%; polymerization terminated when desired conversion achieved).
Regarding claim 2, Gaddam discloses that the determination of the degree of polymerization is carried out continuously during the curing process (12:28-30 of Gaddam, extent of polymerization monitored during reaction).
Regarding claim 7, Gaddam discloses that curing comprises hardening performed by several light sources (16:4-8 of Gaddam, UV radiation for polymerization provided by light bulbs).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gaddam in view of Alig et al. (“Polymerization and network formation of UV-curable materials monitored by hyphenated real-time ultrasound reflectometry and near-infrared spectroscopy (RT-US/NIRS)”, Progress in Organic Coatings, Volume 55, Issue 2, 2006, pp. 88-96).
Regarding claim 3, Gaddam does not disclose that the determination of the degree of polymerization is carried out by an ultrasonic method.  Alig, however, discloses a method for monitoring degree of cure of UV curable materials using ultrasound reflectometry (Abstract of Alig).  According to Alig, the method allows for the monitoring changes in both chemistry and physics of the material during cure (Abstract of Alig).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the ultrasound monitoring method of Alig to monitor the degree of polymerization in the method of Gaddam.  One of skill in the art would have been motivated to do so in order to allow for the monitoring of changes in both the chemistry and physics of the material during cure (Abstract of Alig).
Regarding claim 4, Alig discloses that the ultrasonic method comprises a sound velocity measurement, a sound resonance measurement and/or a sound level measurement. (¶ spanning column on pg. 90 of Alig, acoustic system based on resonance transducers; claim only requires one of the recited measurement types).
Regarding claim 9, Alig discloses that a detected maximum degree of polymerization and/or a course of polymerization is stored as a digital value (pg. 90, right column of Alig, personal computer equipped with a fast data acquisition board used; FIG. 7 of Alig, conversion values plotted on graph; conversion values therefore stored as a digital value).
Claims 5, 6, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaddam in view of Bak et al. (“Simultaneous time-resolved measurement of the reaction rates and the refractive index of photopolymerization processes”, Applied Optics, Vol. 49, No. 17, 10 June 2010).
Regarding claim 5, Gaddam does not specifically disclose that an initial value of the degree of polymerization is determined before the start of curing.  Gaddam, however, discloses that the extent of polymerization is monitored by measuring the refractive index of the composition which changes linearly with respect to conversion (12:28-33 of Gaddam).  Bak discloses a method of determining the degree of cure of a photopolymerized resin from refractive index measurements (Abstract of Bak).  According to Bak, monomer conversion is determined based on an initial value of refractive index (pg. 3317 of Bak, right column, Equation 2, conversion determined from initial value of refractive index).  Also according to Bak, the method provides good accuracy which is independent of the film thickness (Abstract of Bak).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the method of Bak to determine the degree of polymerization in the method of Gaddam.  One of skill in the art would have been motivated to do so in order to determine degree of polymerization with good accuracy using a method which is independent of the film thickness as taught by Bak (Abstract of Bak).
Regarding claim 6, Bak discloses that a current degree of polymerization is calculated based on the initial value (pg. 3317 of Bak, right column, Equation 2, conversion determined from initial value of refractive index).
Regarding claim 8, Gaddam does not disclose that curing is terminated if the specified degree of polymerization is not achieved within a specified time.  Gaddam, however, discloses terminating polymerization when a desired conversion has been achieved (12:11-16 of Gaddam).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to terminate the reaction within a specified time if a desired degree of polymerization is not achieved.  Moreover, not reaching the desired degree of conversion within a specified time would indicate that there was some error in the formulation resulting in the failure of the polymerization reaction to proceed to the desired end-point.  One of skill in the art would have understood that terminating a reaction that was not proceeding would allow for the processing of an additional batch of material.  It is noted that the claim does not recite a specific time and therefore encompasses terminating the reaction at any time including not letting the reaction proceed indefinitely. 
Regarding claim 10, Gaddam discloses a manufacturing device (100) for producing a light-curing adhesive bond (16:4-6 of Gaddam, apparatus including fluorescent light bulbs used to photopolymerize monomer solution), comprising: - a light source (101) for curing a light-curing adhesive material (103) by light (16:4-6 of Gaddam, apparatus including fluorescent light bulbs used to photopolymerize monomer solution); - a detection device (105) for detecting a degree of polymerization of the adhesive material (103) (12:28-30 of Gaddam, extent of polymerization monitored; apparatus therefore includes a monitoring device for measuring refractive index and determining an extent of polymerization).
Gaddam does not specifically disclose a control device (107) for terminating the curing at a specified degree of polymerization.  Moreover, Gaddam discloses monitoring the extent of polymerization (12:28-30 of Gaddam) and terminating the polymerization reaction when a desired conversion has been achieved (12:11-16 of Gaddam) but does not disclose using a control device for terminating the curing.  Alig, however, discloses a UV curing apparatus which includes a system for detecting the degree of curing or polymerization (Abstract of Alig) and which also includes a computer control system which controls the whole system (pg. 90, right column, 2nd full ¶ of Alig).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a computer control system as taught by Alig to terminate curing when a specified degree of polymerization has been reached.  One of skill in the art would have been motivated to do so in order to automatically terminate the reaction when the desired degree of polymerization had been reached thereby affording control of the whole system (i.e., the UV curing apparatus and the monitor) as taught by Alig (pg. 90, right column, 2nd full ¶ of Alig).  
Regarding claim 11, Gaddam discloses that the manufacturing device (100) comprises a plurality of light sources (101) (16:4-8 of Gaddam, UV radiation for polymerization provided by light bulbs).
Regarding claim 12, Gaddam does not specifically disclose that the detecting device (105) comprises an ultrasonic device for performing a sound velocity measurement, a sound resonance measurement and/or a sound level measurement.  Alig, however, discloses a method for monitoring degree of cure of UV curable materials using ultrasound reflectometry (Abstract of Alig).  According to Alig, the method allows for the monitoring changes in both chemistry and physics of the material during cure (Abstract of Alig).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the ultrasound monitoring method of Alig to monitor the degree of polymerization in the method of Gaddam.  One of skill in the art would have been motivated to do so in order to allow for the monitoring of changes in both the chemistry and physics of the material during cure (Abstract of Alig).
Regarding claim 13, Alig discloses that the manufacturing device (100) comprises a digital memory (113) for storing the detected maximum degree of polymerization and/or a polymerization course as digital values (pg. 90, right column, 2nd full ¶ of Alig, personal computer used to control system and stores digitized data from ultrasonic transducer; personal computer would necessarily have digital memory for storing data; FIG. 6, pg. 92 of Alig, conversion data plotted and therefore stored in memory).
Regarding claim 14, Gaddam does not specifically disclose that the control device (107) is configured to stop curing if the specified degree of polymerization is not achieved within a specified time.  Gaddam, however, discloses terminating polymerization when a desired conversion has been achieved (12:11-16 of Gaddam).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to terminate the reaction within a specified time if a desired degree of polymerization is not achieved.  Moreover, not reaching the desired degree of conversion within a specified time would indicate that there was some error resulting in the failure of the polymerization reaction to proceed to the desired end-point.  One of skill in the art would have understood that terminating a reaction that was not proceeding as expected would allow for the processing of an additional batch of material.  It is noted that the claim does not recite a specific time and therefore encompasses terminating the reaction at any time including not letting the reaction proceed indefinitely.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gaddam in view of Alig as applied to claim 10 above and further in view of Bak.
Regarding claim 15, neither Gaddam nor Alig specifically disclose that the control device (107) is configured to determine an initial value of the degree of polymerization before a start of curing and to calculate the actual degree of polymerization based on the initial value.  Gaddam, however, discloses that the extent of polymerization is monitored by measuring the refractive index of the composition which changes linearly with respect to conversion (12:28-33 of Gaddam).  Bak discloses a method of determining the degree of cure of a photopolymerized resin from refractive index measurements (Abstract of Bak).  According to Bak, monomer conversion is determined based on an initial value of refractive index (pg. 3317 of Bak, right column, Equation 2, conversion determined from initial value of refractive index).  Also according to Bak, the method provides good accuracy which is independent of the film thickness (Abstract of Bak).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the method of Bak to determine the degree of polymerization in the method of Gaddam.  One of skill in the art would have been motivated to do so in order to determine degree of polymerization with good accuracy using a method which is independent of the film thickness as taught by Bak (Abstract of Bak).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746